— Appeal from a judgment of the County Court of Essex County (Feldstein, J.), rendered March 27, 1992, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
*943Defendant pleaded guilty to one count of driving while intoxicated as a felony in satisfaction of a four-count indictment. Defendant contends that the failure of the People to arraign him upon a special information pursuant to CPL 200.60 (3) resulted in his conviction of a misdemeanor, and that he must be resentenced accordingly. That section, however, requires arraignment "[ajfter commencement of the trial and before the close of the people’s case” (CPL 200.60 [3]) and is clearly inapplicable where, as here, a guilty plea is involved. Defendant’s further argument premised upon CPL 400.40 is also meritless. That section deals with the procedure for determining prior convictions for the purpose of increasing the authorized sentence when a defendant is convicted of an unclassified misdemeanor or a traffic violation and is not applicable to felony convictions.
Weiss, P. J., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, and matter remitted to the County Court of Essex County for further proceedings pursuant to CPL 460.50 (5).